Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 1 of 22 Page ID
                                 #:42100




                       Exhibit F
     Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 2 of 22 Page ID
                                      #:42101



 1    CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
      Carlos R. Holguín (Cal. Bar No. 90754)
 2    256 South Occidental Boulevard
 3    Los Angeles, CA 90057
      Telephone: (213) 388-8693
 4    Email: crholguin@centerforhumanrights.org
 5
      NATIONAL CENTER FOR YOUTH LAW
 6
      Leecia Welch (Cal. Bar No. 208741)
 7    Neha Desai (Cal. RLSA No. 803161)
 8    Poonam Juneja (Cal. Bar No. 300848)
      Freya Pitts (Cal. Bar No. 295878)
 9    Mishan Wroe (Cal. Bar No. 299296)
10    Melissa Adamson (Cal. Bar No. 319201)
      1212 Broadway, Suite 600
11    Oakland, CA 94612
12    Telephone: (510) 835-8098
      Email: lwelch@youthlaw.org
13
14
                              UNITED STATES DISTRICT COURT
15
16                           CENTRAL DISTRICT OF CALIFORNIA

17                                    WESTERN DIVISION

18
19    JENNY LISETTE FLORES, ET AL.,           No. CV 85-4544-DMG-AGRx
20          PLAINTIFFS,
21
      V.                                      DECLARATION OF CARLOS HOLGUIN
22
      WILLIAM BARR, ATTORNEY GENERAL OF
23
      THE UNITED STATES, ET AL.,
24
25          DEFENDANTS.
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 3 of 22 Page ID
                                      #:42102



 1                               DECLARATION OF CARLOS HOLGUIN
 2          I, Carlos Holguín, declare and say as follows:
 3          1. I am one of the attorneys for Plaintiffs in the within action.
 4          2. Annexed hereto as Attachment 1 is a print out of the Parties’ email exchange
 5    preceding a meet-and-confer regarding, inter alia, Defendants’ disclosing the reasons
 6    class members remain in unlicensed CBP detention facilities for 72 hours or more. Apart
 7    from the redaction of class members’ A numbers, the print out is true and correct.
 8          3. Annexed hereto as Attachment 2 is a true and correct print out of the Parties’
 9
      email exchange preceding a meet-and-confer regarding Defendants’ disclosing, inter alia,
10
      (1) the reasons class members remain in unlicensed CBP detention facilities for 72 hours
11
      or more; and (2) policies and instructions they have issued to prevent, mitigate, or
12
      manage COVID-19 infection in ORR facilities. Apart from the redaction of class
13
      members’ names, A numbers, and dates of birth, the print out is true and correct.
14
            4. On November 19, 2020, the Parties met and conferred regarding, inter alia,
15
      Defendants’ disclosing the reasons class members remain in unlicensed CBP detention
16
      facilities for 72 hours or more and policies and instructions they have issued to prevent,
17
      mitigate, or manage COVID-19 infection in ORR facilities. Defendants declined to make
18
      the required disclosures on much the same rationale as appears in the annexed email
19
      exchanges.
20
21          I declare under penalty of perjury that the foregoing is true and correct.

22          Executed on this 23rd day of November, 2020, at Santa Clarita, California.

23
24
25                                                     _____________________________________

26                                                              Carlos Holguín

27
28

                                         Declaration of Carlos Holguin

                                                      1
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 4 of 22 Page ID
                                 #:42103




                       Attachment 1
 Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 5 of 22 Page ID
                                  #:42104

  From:    Fabian, Sarah B (CIV) Sarah.B.Fabian@usdoj.gov
Subject:   RE: Data missing from August ¶ 29 reports
   Date:   October 14, 2020 at 10:22 AM
     To:   Peter Schey pschey@centerforhumanrights.org, Carlos Holguín crholguin@centerforhumanrights.email
    Cc:    Silvis, William (CIV) William.Silvis@usdoj.gov, Murley, Nicole (CIV) Nicole.Murley@usdoj.gov, Andrea Sheridan Ordin
           aordin@strumwooch.com, Melissa Adamson madamson@youthlaw.org


       Notwithstanding Defendants’ position that Plaintiffs failed to properly raise this issue,
       Defendants have looked into the reporting issue related to MVM and have developed a
       system to resolve it going forward.

       Defendants are considering your other request and will respond shortly.

       Best,
       Sarah


       Sarah B. Fabian
       Senior Litigation Counsel
       Office of Immigration Litigation – District Court Section
       (202) 532-4824

       From: Peter Schey <pschey@centerforhumanrights.org>
       Sent: Wednesday, October 14, 2020 1:01 PM
       To: Carlos Holguín <crholguin@centerforhumanrights.email>
       Cc: Fabian, Sarah B (CIV) <sfabian@CIV.USDOJ.GOV>; Silvis, William (CIV)
       <WSilvis@civ.usdoj.gov>; Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Andrea
       Sheridan Ordin <aordin@strumwooch.com>; Melissa Adamson
       <madamson@youthlaw.org>
       Subject: Re: Data missing from August ¶ 29 reports

       Sarah, as a follow up to Carlos's email below, as I mentioned in my email of October 8,
       2020:
       "One other concern we have based on the most recent report is that no information is
       provided regarding where minors are detained when in the custody or care of NVM
       Transport."
       This issue should be promptly addressed and resolved, as should the issue Plaintiffs have
       raised since February 2020 that Defendants' reports fail to explain why Class Members are
       placed in particular facilities.


       Peter A. Schey
       President
       Center for Human Rights and Constitutional Law
       256 S. Occidental Blvd.
       Los Angeles, California 90057
       (213) 388-8693 x.304 (v)
       (323) 251-3223 (direct)
       (213) 386.9484 (fax)
       http://www.centerforhumanrights.org
       --
       CONFIDENTIALITY NOTICE: This communication, including any attachments, is for the
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 6 of 22 Page ID
                                 #:42105
   CONFIDENTIALITY NOTICE: This communication, including any attachments, is for the
   sole use of the intended recipient(s) and may contain confidential and legally
   privileged information. Any unauthorized interception, review, use, distribution, or disclosure
   not authorized by the intended recipient(s) is prohibited and may violate applicable
   laws, including the Electronic Communications Privacy Act of 1986, Pub. L. 99-508, 100
   Stat. 1848, codified at 18 U.S.C. §§ 2510 et seq. If you are not the intended recipient,
   please contact the sender and destroy all copies of the original communication.


   On Wed, Oct 14, 2020 at 9:40 AM Carlos Holguín
   <crholguin@centerforhumanrights.email> wrote:
     Sarah,

     First, Defendants’ failing to disclose the facilities in which MVM Transport is holding
     class members was not among the reporting deficiencies that were the subject of the
     Court’s earlier meet-and-confer order. And as you know, that data gained new salience
     following district court's and the Ninth Circuit’s rejecting Defendants’ bid to use the
     pandemic as a pretext to violate the Settlement.

     Next, Defendants’ failing to identify the facilities in which MVM Transport holds
     children in its September and subsequent reports would be new violations of the
     Settlement. The Court’s meet-and-confer order no more precludes Plaintiffs from
     objecting to new violations than it would their objecting to Defendants’ refusing to
     provide ¶ 29 reports going forward at all.

     As for DHS's failing to disclose the reasons it detains children in CBP facilities for more
     than 72 hours, as Mr. Schey’s email of October 8 points out, Plaintiffs have have been
     raising this "since about February that the reports should include the reasons for
     placement in facilities.” In any event, these data, too, have attained greater salience in the
     wake of Defendants’ failed Title 42 program. Plaintiffs are clearly entitled to monitor
     whether DHS is extending class members’ detention in unlicensed CBP facilities in an
     effort to evade the Court’s order enjoining routine “hoteling."

     Finally, the Court’s meet-and-confer order aims to foster good faith cooperation between
     the Parties. Your suggesting that the order now shields Defendants against wholly
     reasonable requests for complete data does palpably violence to the objective and spirit of
     the Court’s directive. If Defendants, in good faith, have some practical reason they
     cannot comply with Plaintiffs’ request, we are more than happy to discuss that with you.
     Otherwise, Defendants should provide the data without further ado.

     Carlos Holguín
     General Counsel
     Center for Human Rights & Constitutional Law
     256 S. Occidental Blvd.
     Los Angeles, California 90057
     213.388-8693 x.309 (v)
     (213) 290-1642 (direct)
     213.386.9484 (fax)
     http://www.centerforhumanrights.org
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 7 of 22 Page ID
                                 #:42106




          On Oct 14, 2020, at 7:35 AM, Fabian, Sarah B (CIV)
          <Sarah.B.Fabian@usdoj.gov> wrote:

          Carlos – as you’re likely aware, the Court ordered Plaintiffs to meet and
          confer regarding any remaining data issues related to the monthly
          reporting in advance of the parties’ joint status report that was filed this
          past Friday. Is there a reason you disregarded the Court’s deadline and are
          only now raising these issues?

          Best,
          Sarah

          Sarah B. Fabian
          Senior Litigation Counsel
          Office of Immigration Litigation – District Court Section
          (202) 532-4824

          From: Carlos Holguín <crholguin@centerforhumanrights.org>
          Sent: Tuesday, October 13, 2020 6:02 PM
          To: Fabian, Sarah B (CIV) <sfabian@CIV.USDOJ.GOV>; Silvis, William
          (CIV) <WSilvis@civ.usdoj.gov>; Murley, Nicole (CIV)
          <NMurley@civ.usdoj.gov>
          Cc: Peter Schey <pschey@centerforhumanrights.org>; Andrea Sheridan
          Ordin <aordin@strumwooch.com>; Melissa Adamson
          <madamson@youthlaw.org>
          Subject: Data missing from August ¶ 29 reports

          Dear Counsel,

          DHS's August ¶ 29 data report lists multiple children detained at “MVM
          Transport [name of city]” for extended stays.

          For example, 14-year-old J.A.C. (              ) was reportedly held at "MVM
          Transport Phoenix" for 11 days, then "MVN Transportation, SNA" for 2
          days, then transferred to a hotel on 8/27 (no book-out date listed); 7-year-old
          A.F.P.H. (            ) and 15-year-old Y.I.P.H. (           ) were held at
          "MVN Transportation" for 11 days, then transferred to "Rio Grande Valley
          Staging" on 8/12/20 (no book-out date listed); and 17-year-old K.A.G.
          (            ) was held at "MVN Transportation, SNA" for 9 days, then
          transferred to "Rio Grande Valley Staging" for one day before she was
          transferred to ORR.

          The August report does not disclose the name or type of facility in which
          these children were housed during MVM Transport custody. We request that
          data reports disclose the facilities where children are actually housed during
          MVM Transport custody, as they do with respect to children placed in FRCs,
          shelters, RTCs, juvenile halls, and OON facilities.
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 8 of 22 Page ID
                                 #:42107

          shelters, RTCs, juvenile halls, and OON facilities.

          Additionally, the August dataset reports 23 children held for over 72 hours in
          CBP facilities, eight of whom it appears were detained for over a week in
          such facilities. We request the data reports disclose the reasons for children’s
          extended stays in CBP facilities, as ICE is required to do with respect to
          accompanied class members.

          Thank you,

          Carlos Holguín
          General Counsel
          Center for Human Rights & Constitutional Law
          256 S. Occidental Blvd.
          Los Angeles, California 90057
          213.388-8693 x.309 (v)
          (213) 290-1642 (direct)
          213.386.9484 (fax)
          http://www.centerforhumanrights.org
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 9 of 22 Page ID
                                 #:42108




                       Attachment 2
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 10 of 22 Page ID
                                 #:42109

  From:    Carlos Holguín crholguin@centerforhumanrights.email
Subject:   Re: Flores - September Data (HHS and CBP)
   Date:   November 18, 2020 at 5:32 PM
     To:   Fabian, Sarah B (CIV) Sarah.B.Fabian@usdoj.gov
    Cc:    Deane.Dougherty@ice.dhs.gov, Miranda-Maese, Aurora (ACF) (CTR) Aurora.Miranda-maese@acf.hhs.gov,
           Andrea Sheridan Ordin aordin@strumwooch.com, Paul H. Wise pwise@stanford.edu, Alex Harten aharten@strumwooch.com,
           Peter Schey pschey@centerforhumanrights.org, Murley, Nicole (CIV) Nicole.Murley@usdoj.gov, Silvis, William (CIV)
           William.Silvis@usdoj.gov, Melissa Adamson madamson@youthlaw.org


       Please see answers below.

       —
       Carlos Holguín
       General Counsel
       Center for Human Rights & Constitutional Law
       256 S. Occidental Blvd.
       Los Angeles, California 90057
       (213) 388-8693 x.309 (v)
       (213) 290-1642 (direct)
       (213) 386.9484 (fax)
       http://www.centerforhumanrights.org
       --
       CONFIDENTIALITY NOTICE: This communication, including any attachments, is for the sole
       use of the intended recipient(s) and may contain confidential and legally privileged information.
       Any unauthorized interception, review, use, distribution, or disclosure not authorized by the
       intended recipient(s) is prohibited and may violate applicable laws, including the Electronic
       Communications Privacy Act of 1986, Pub. L. 99-508, 100 Stat. 1848, codified at 18 U.S.C. §§
       2510 et seq. If you are not the intended recipient, please contact the sender and destroy all
       copies of the original communication.



           On Nov 18, 2020, at 10:49 AM, Fabian, Sarah B (CIV) <Sarah.B.Fabian@usdoj.gov> wrote:

           Please see my follow up questions in blue below.

           Sarah B. Fabian
           Senior Litigation Counsel
           Office of Immigration Litigation – District Court Section
           (202) 532-4824

           From: Carlos Holguín <crholguin@centerforhumanrights.email>
           Sent: Wednesday, November 18, 2020 12:01 PM
           To: Fabian, Sarah B (CIV) <sfabian@CIV.USDOJ.GOV>
           Cc: Deane.Dougherty@ice.dhs.gov; Miranda-Maese, Aurora (ACF) (CTR)
           <Aurora.Miranda-maese@acf.hhs.gov>; Andrea Sheridan Ordin
           <aordin@strumwooch.com>; Paul H. Wise <pwise@stanford.edu>; Alex Harten
           <aharten@strumwooch.com>; Peter Schey <pschey@centerforhumanrights.org>;
           Murley, Nicole (CIV) <NMurley@civ.usdoj.gov>; Silvis, William (CIV)
           <WSilvis@civ.usdoj.gov>; Melissa Adamson <madamson@youthlaw.org>
           Subject: Re: Flores - September Data (HHS and CBP)

           (205) 825-9165
           No access code required.
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 11 of 22 Page ID
                                 #:42110


     Please see responses below.

     Thank you.

     Carlos Holguín
     General Counsel
     Center for Human Rights & Constitutional Law
     256 S. Occidental Blvd.
     Los Angeles, California 90057
     213.388-8693 x.309 (v)
     (213) 290-1642 (direct)
     213.386.9484 (fax)
     http://www.centerforhumanrights.org



           On Nov 18, 2020, at 8:02 AM, Fabian, Sarah B (CIV)
           <Sarah.B.Fabian@usdoj.gov> wrote:

           Carlos – my initial responses to your complaints are below. I can meet and
           confer at 11am ET on Thursday – please circulate a dial-in. Please send me
           your responses to the below asap so that I can circle back to my clients in
           advance of our call.

           Peter – I do not have time on Thursday to meet about the below as well as
           the HHS reporting I had discussed with you. I will need to schedule our call
           on those issues on Monday 11/23 instead, assuming you still want to talk
           about that issue. If that is the case please let me know your availability to
           talk about that on Monday.

           Best,
           Sarah

           Sarah B. Fabian
           Senior Litigation Counsel
           Office of Immigration Litigation – District Court Section
           (202) 532-4824

           From: Carlos Holguín <crholguin@centerforhumanrights.email>
           Sent: Monday, November 16, 2020 6:29 PM
           To: Fabian, Sarah B (CIV) <sfabian@CIV.USDOJ.GOV>
           Cc: Deane.Dougherty@ice.dhs.gov; Miranda-Maese, Aurora (ACF) (CTR)
           <Aurora.Miranda-maese@acf.hhs.gov>; Andrea Sheridan Ordin
           <aordin@strumwooch.com>; Paul H. Wise <pwise@stanford.edu>; Alex
           Harten <aharten@strumwooch.com>; Peter Schey
           <pschey@centerforhumanrights.org>; Murley, Nicole (CIV)
           <NMurley@civ.usdoj.gov>; Silvis, William (CIV) <WSilvis@civ.usdoj.gov>;
           Melissa Adamson <madamson@youthlaw.org>
           Subject: Re: Flores - September Data (HHS and CBP)

           Sarah,
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 12 of 22 Page ID
                                 #:42111

                Sarah,

                When CBP detains a child in an unlicensed facility longer than 72 hours such
                detention obviously exceeds custody “immediately following apprehension,”
                and the reasons Defendants are denying the child a licensed placement should
                be reported. Both ORR and ICE have been reporting this information without
                objection, and there is no reason CBP should not do the same.

                Pursuant to Settlement ¶ 37, Plaintiffs give notice that Defendants are in
                breach of Settlement by refusing to report their reasons for detaining class
                members in CBP facilities in lieu of transfer to licensed placement.

                This is the third time you have rephrased your request for additional
                reporting from CBP, but it still is not consistent with the reporting
                requirement that is actually contained in the Agreement which requires
                reporting on “the reasons for every placement of a minor in a detention
                facility or medium security facility.” Defendants’ offer in that regard remains
                as stated in my email below.

                I do not understand your assertion that ORR and ICE are reporting this
                information. In fact, what you are seeking appears to be the same
                information you asked the Court to order ICE and ORR to report to you and
                the Court declined to order such reporting because she recognized that the
                Agreement contained no such requirement. In any event, Defendants’
                position remains that you are asking CBP to report information that is not
                required by the Agreement and CBP declines to do so.

      As stated in my email of Oct. 30, "ICE’s reports, though persistently wanting in detail,
      include a column entitled “Detention Criteria” that supplies at least some explanation for
      unlicensed placement. CBP’s reports should do the same."

      As I stated before, the reasons for CBP custody (the “detention criteria”) would be limited
      to noting whether the minor was encountered by Border Patrol or encountered by OFO at a
      port of entry. CBP is willing to add a column noting those reasons for placement if that
      would satisfy your concerns. Please confirm if that will resolve this issue for Plaintiffs.
    No, it will not.

    In addition, ORR is likewise in breach of the Settlement by failing to disclose its reasons for denying class members
    licensed placement. It, too, should do so.




                In accordance with ¶ 37 of the Settlement and Rule 7-3 of the Rules of the
                United States District Court for the Central District of California, Plaintiffs
                request that Defendants meet with Plaintiffs telephonically on Thursday,
                November 19, at whatever hour may be convenient for Defendants, in a good
                faith effort to settle the aforementioned breach, as well as the following:
                       Defendants’ failure to produce policies and instructions they have
                       issued to prevent, mitigate, or manage COVID-19 infection in ORR
                       facilities.
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 13 of 22 Page ID
                                 #:42112

                       facilities.
              This is not a reporting requirement contained anywhere in the Agreement,
              and Defendants therefore decline to produce this information.

      Plaintiffs disagree insofar as what the Settlement requires is concerned. In any event,
      Defendants’ position directly violates ¶ 5 of the Court’s order of October 26, 2020 [Doc.
      #1014].

      Is it your position then that policies related to prevention, mitigation, or management of
      COVID-19 are in fact policies or instructions “implementing the Agreement”? If so can
      you please explain the basis for this position? Defendants’ position is that such policies
      would not meet this definition.
    Yes, that is Plaintiffs’ position, but there is presently no need to explain it: Defendants are under court order to produce the
    requested information, and they should do so forthwith.


                       ICE’s producing data reports for March-August, 2020, to disclose the
                       actual placement of children in “MVM Transport."
              It is unclear what you are looking for here. The MVM Transport notations in
              these reports correspond with periods of transport, and location information
              is otherwise provided. Please clarify what you are claiming is missing from
              these reports

      Defendants did not disclose the actual locations of children in MVM Transport in ICE’s
      September, 2020, reports, yet DHS’s “hoteling” policy began with the issuance of the
      border closure order in March. Plaintiffs require complete and accurate data for March
      through August, 2020.

      I looked at the March through August reports as did ICE, and we believe that the
      information you are asking for is in those reports. If you are saying that you want
      something else I am going to need you to give me specific examples from those reports
      of what you think is missing.

    There are numerous instances in the March-August data reports of children held in MVM/MVN custody for extended
    periods, but their actual locations are undisclosed: e.g., —

            In the August ICE data report, K.A.G. (               ) is listed as held at "MVN Transportation, SNA" for 9 days
            (8/2/20-8/11/20), and C.Z.O. (               ) and J.Z.O. (               ) are listed as held at "MVM Transport, El
            Paso" for 8 days (8/10/20-8/18/20).

            In the July ICE data report, S.V. (          ) and APV (            ) are listed as located at “MVM Transport,
            San Antonio Proper” for 22 days (6/9/20-7/1/20), and A.M.B. (            ) and F.B. (            ) are listed as
            located at “MVN Transportation, SNA” for 12 days (7/19/20-7/31/20).

            In the June ICE data report, D.R.C. (             ) is listed as located at “MVN Transportation, SNA” for 7 days
            (6/10/20-6/17/20), and K.J.D.P. (             ), and A.D.L.C. (               ) are listed as located at “MVM
            Transport, San Antonio Proper” for 7 days (6/10/20-6/17/20).

            In the May ICE data report, E.B.Q. (             ), O.C.T. (               ), B.F.R. (             ), C.I.G.
            (              ), L.O.R. (           ), R.P.M. (             ), M.J.G.T. (               ), and J.C.T. (            )
            are listed as located at “MVN Transportation, SNA” for 3 days (5/15/20-5/18/20).

    You may recall that, at Plaintiffs’ insistence, ICE corrected its September data report to disclose the actual locations where
    children in "MVM Transport" were detained. For example, F.V.L. (                  ) was initially listed as held at “MVM
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 14 of 22 Page ID
                                 #:42113
    children in "MVM Transport" were detained. For example, F.V.L. (SI368760705) was initially listed as held at “MVM
    Transport, El Paso” for 12 days (8/14/20-8/26/20) in the August ICE Report, but now the September report lists him as
    held at four hotels during that time period (Chase Ste Hotel Elp (8/14-8/17), Hilton Garden Inn San Antonio Airport (8/17-
    8/23), Holiday Inn Exp San Antonio (8/23-8/25), and Drury Inn & Stes SNA AP (8/25-8/26)). But that correction covered
    children included in the September report only.

    Defendants have not similarly corrected their earlier data reports listing children at MVN/MVM transportation for extended
    periods. They should amend these data reports to reflect the locations where children in “MVM Transport” were actual
    held.



                      Defendants’ failure to report all children ORR places in out-of-network
                      facilities.
              ORR is reporting children placed in OON facilities in its monthly reports.
              Please provide the basis for your claim or explain what you believe is
              missing from the reports.

      The "Out-of-Network" tab in the HHS data reports fails to report children Plaintiffs
      independently located in at least one out-of-network facility. On November 13, Plaintiffs’
      counsel visited the Nexus Children's Hospital and there found multiple children who had
      been detained at Nexus for several months yet were not ben listed in the "Out-of-Network"
      tab on the HHS data reports for the corresponding period: e.g., —

      J    D      S      S       (           , DOB         ) was admitted to ORR on 9/9/19 and
      transferred to CC Houston LTFC on 7/31/20. He has never been listed in the OON tab as
      being located at Nexus. According to the Nexus staff,     has been at Nexus for several
      months.

      A          S    Z      C          (         , DOB          ) was admitted to ORR on
      8/23/19 and admitted to the CHSI Los Fresnos Shelter on 8/27/19. She has never been
      listed in the OON tab as being at Nexus. According to the Nexus staff,        has been
      located at Nexus for "a very long time."

      S      I      N       M          (           , DOB          ) was admitted to ORR on 3/12/20
      and initially placed at St. PJ's Shelter. She was transferred to Nexus on 3/21/20 and was
      listed at Nexus in the OON tab for April, May, June, and July. However, in the August
      report (captured Sept. 9) and September report (captured Oct. 9), S       was listed at SWK
      Casa Houston in the Census tab and no longer at Nexus Children's Hospital on the OON
      tab. S     reported having been detained continuously at Nexus for about seven months.

      ORR is looking into these cases to see if they should have been reported, and if so,
      why they were not reported. If there was an error in the reporting then ORR will
      supplement. What else are you asking Defendants to do?
    Defendants need to explain why these children were not included in prior OON reports, confirm that no other children are
    currently or have been detained in OON facilities, and provide corrected data reports disclosing accurate data for each
    child placed in a OON facility.


                    Defendants’ failure to produce quality-checked data for September
                    2020.
              Defendants have provided final reporting for September 2020 in all respects
              except for the ICE report which was produced subject to the disclaimer
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 15 of 22 Page ID
                                 #:42114
              except for the ICE report which was produced subject to the disclaimer
              included in my email. As stated in the email, as soon as the work that is being
              conducted on ICE’s database is completed, if there are any changes to the
              spreadsheets then ICE will provide those to you. Please clarify what else it is
              you are asking Defendants to do.

    Your earlier email from today resolved this issue. Thank you.


      Defendants should end their delay and produce final reports.

      As stated, ICE will produce final reports when they are able to run them from the
      database. If there are specific portions of the existing reports about which you have
      questions or need more information please let me know. Otherwise there is nothing
      more that Defendants can do regarding your request.



              Thank you.


              Carlos Holguín
              General Counsel
              Center for Human Rights & Constitutional Law
              256 S. Occidental Blvd.
              Los Angeles, California 90057
              213.388-8693 x.309 (v)
              (213) 290-1642 (direct)
              213.386.9484 (fax)
              http://www.centerforhumanrights.org




                      On Nov 3, 2020, at 10:36 AM, Fabian, Sarah B (CIV)
                      <Sarah.B.Fabian@usdoj.gov> wrote:

                      Carlos – I have asked for an update on the ICE reporting.

                      Regarding your request for additional CBP reporting,
                      Defendants ask that you clarify your statement—with which
                      Defendants disagree—that there is not a functional difference
                      between “the reasons for placement” and "the reasons class
                      members spend more than 72 hours in Border Patrol facilities.”
                      The former is the requirement that is contained in the
                      Agreement, and the latter appears nowhere in the Agreement
                      and contemplates an entirely different set of information.
                      Therefore it is difficult to see how there is no functional
                      difference between the two requests.

                      In any event, the requirement for Defendants to collect and
                      report “the reasons for every placement of a minor in a
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 16 of 22 Page ID
                                 #:42115
               report “the reasons for every placement of a minor in a
               detention facility or medium security facility” must be read to be
               consistent with the remainder of the Agreement. The
               Agreement makes clear that the placement of a minor into a
               detention facility is a specific determination that is made by
               Defendants in accordance with Paragraph 21, and
               contemplates an alternative to placement into a licensed facility.
               Custody by CBP immediately following apprehension is not the
               type of placement contemplated by Paragraph 21, and
               therefore is not the type of placement that would require such
               reporting. In any event, even if such reporting was required, the
               reasons for CBP custody are going to be limited to noting
               whether the minor was encountered by Border Patrol or
               encountered by OFO at a port of entry. Although Defendants do
               not think it is required, CBP is willing to add a column so noting
               if that is what you are requesting. If that is your request please
               let me know and I will ask CBP to add that column to the next
               report.

               Best,
               Sarah



               Sarah B. Fabian
               Senior Litigation Counsel
               Office of Immigration Litigation – District Court Section
               (202) 532-4824

               From: Carlos Holguín
               <crholguin@centerforhumanrights.email>
               Sent: Friday, October 30, 2020 11:29 PM
               To: Fabian, Sarah B (CIV) <sfabian@CIV.USDOJ.GOV>
               Cc: Deane.Dougherty@ice.dhs.gov; Miranda-Maese, Aurora
               (ACF) (CTR) <Aurora.Miranda-maese@acf.hhs.gov>; Andrea
               Sheridan Ordin <aordin@strumwooch.com>; Paul H. Wise
               <pwise@stanford.edu>; Alex Harten
               <aharten@strumwooch.com>; Peter Schey
               <pschey@centerforhumanrights.org>; Murley, Nicole (CIV)
               <NMurley@civ.usdoj.gov>; Silvis, William (CIV)
               <WSilvis@civ.usdoj.gov>; Melissa Adamson
               <madamson@youthlaw.org>
               Subject: Re: Flores - September Data (HHS and CBP)

               Sarah,

               Plaintiffs have been patient, but Defendants have now delayed
               beyond what they required last year to produce September
               reports. Please provide a date certain by which the reports will be
               supplied.
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 17 of 22 Page ID
                                 #:42116


               Regarding class members who remain in CBP facilities longer
               than 72 hours, there is no functional difference between “the
               reasons for placement” and "the reasons class members spend
               more than 72 hours in Border Patrol facilities.”

               ICE’s reports, though persistently wanting in detail, include a
               column entitled “Detention Criteria” that supplies at least some
               explanation for unlicensed placement. CBP’s reports should do
               the same.

               Carlos Holguín
               General Counsel
               Center for Human Rights & Constitutional Law
               256 S. Occidental Blvd.
               Los Angeles, California 90057
               213.388-8693 x.309 (v)
               (213) 290-1642 (direct)
               213.386.9484 (fax)
               http://www.centerforhumanrights.org




                     On Oct 30, 2020, at 9:06 AM, Fabian, Sarah B (CIV)
                     <Sarah.B.Fabian@usdoj.gov> wrote:

                     Carlos – I did understand your request and was
                     simply confirming that you received the documents
                     that I already sent. I am pleased that you did
                     receive those, and as I noted I will send the
                     remaining spreadsheets as soon as ICE is able to
                     get them done given the backlog in reporting from
                     its end-of-year processing. Defendants appreciate
                     your patience.

                     To clarify then, are you requesting “the reasons for
                     placement” into CBP facilities, or “the reasons class
                     members spend more than 72 hours in Border
                     Patrol facilities”? If it is the latter then I do not read
                     your explanation below to support your request.

                     Best,
                     Sarah

                     Sarah B. Fabian
                     Senior Litigation Counsel
                     Office of Immigration Litigation – District Court
                     Section
                     (202) 532-4824
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 18 of 22 Page ID
                                 #:42117
                    (202) 532-4824

                    From: Carlos Holguín
                    <crholguin@centerforhumanrights.email>
                    Sent: Friday, October 30, 2020 11:23 AM
                    To: Fabian, Sarah B (CIV)
                    <sfabian@CIV.USDOJ.GOV>
                    Cc: Deane.Dougherty@ice.dhs.gov; Miranda-
                    Maese, Aurora (ACF) (CTR) <Aurora.Miranda-
                    maese@acf.hhs.gov>; Andrea Sheridan Ordin
                    <aordin@strumwooch.com>; Paul H. Wise
                    <pwise@stanford.edu>; Alex Harten
                    <aharten@strumwooch.com>; Peter Schey
                    <pschey@centerforhumanrights.org>; Murley,
                    Nicole (CIV) <NMurley@civ.usdoj.gov>; Silvis,
                    William (CIV) <WSilvis@civ.usdoj.gov>; Melissa
                    Adamson <madamson@youthlaw.org>
                    Subject: Re: Flores - September Data (HHS and
                    CBP)

                    Sarah,

                    Yes, we did receive Defendants' incomplete set of
                    reports; hence my request for "complete reports”
                    without further delay.

                    As for the reasons CBP detains class members in
                    unlicensed placements, Settlement ¶ 28A provides:
                    "The INS, through the Juvenile Coordinator, shall
                    also collect information regarding the reasons for
                    every placement of a minor in a detention facility or
                    medium security facility.” Settlement ¶ 29 provides:
                    “[T]he INS shall provide to Plaintiffs' counsel the
                    information collected pursuant to Paragraph 28, as
                    permitted by law, and each INS policy or instruction
                    issued to INS employees regarding the
                    implementation of this Agreement.”

                    Border Patrol facilities are indisputably “detention
                    facilities,” and the reasons Defendants detain
                    children in them must therefore be reported.

                    Relatedly, pursuant to Settlement ¶ 29 and ¶ 5 of the
                    Court’s order of October 26, 2020 [Doc. #1014],
                    Plaintiffs request Defendants produce all policies and
                    instructions not previously supplied which they have
                    issued to prevent, mitigate, or manage COVID-19
                    infection in ORR facilities.
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 19 of 22 Page ID
                                 #:42118

                    Thank you.

                    Carlos Holguín
                    General Counsel
                    Center for Human Rights & Constitutional Law
                    256 S. Occidental Blvd.
                    Los Angeles, California 90057
                    213.388-8693 x.309 (v)
                    (213) 290-1642 (direct)
                    213.386.9484 (fax)
                    http://www.centerforhumanrights.org




                          On Oct 30, 2020, at 7:46 AM, Fabian,
                          Sarah B (CIV)
                          <Sarah.B.Fabian@usdoj.gov> wrote:

                          Carlos. I sent 3 of the 5 reports (CBP
                          and HHS w/corresponding CBP)
                          several days ago – please let me know
                          if you did not receive those. ICE tells
                          me that their data system was locked
                          due to processing related to the end of
                          the fiscal year and was only unlocked a
                          few days ago. I have followed up with
                          them and I know they are working on
                          the reports and I will send them as
                          soon as they are available.

                          Can you please clarify if you are
                          requesting the reason for placement
                          into CBP, or are you requesting
                          something else? And relatedly, can you
                          please explain the basis from the
                          Agreement why you believe that the
                          information you are requesting is
                          required to be produced.

                          Best,
                          Sarah

                          Sarah B. Fabian
                          Senior Litigation Counsel
                          Office of Immigration Litigation –
                          District Court Section
                          (202) 532-4824
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 20 of 22 Page ID
                                 #:42119


                         From: Carlos Holguín
                         <crholguin@centerforhumanrights.emai
                         l>
                         Sent: Thursday, October 29, 2020 7:34
                         PM
                         To: Fabian, Sarah B (CIV)
                         <sfabian@CIV.USDOJ.GOV>
                         Cc: Andrea Sheridan Ordin
                         <aordin@strumwooch.com>; Paul H.
                         Wise <pwise@stanford.edu>; Alex
                         Harten <aharten@strumwooch.com>;
                         Peter Schey
                         <pschey@centerforhumanrights.org>;
                         Murley, Nicole (CIV)
                         <NMurley@civ.usdoj.gov>; Silvis,
                         William (CIV) <WSilvis@civ.usdoj.gov>;
                         Melissa Adamson
                         <madamson@youthlaw.org>
                         Subject: Re: Flores - September Data
                         (HHS and CBP)

                         Sarah,

                         Last year Defendants produced ¶ 29
                         reports on October 29. Please forward
                         complete reports for this September
                         without further delay.

                         Plaintiffs reiterate their request that
                         CBP’s reports for September and going
                         forward provide the reasons class
                         members spend more than 72 hours in
                         Border Patrol facilities. According to
                         CBP's September 2020 data report, at
                         least 36 children were held in CBP
                         facilities for more than 72 hours during
                         the reporting period, including 16
                         children detained in Border Patrol
                         stations for five or more days, among
                         whom were several very young children,
                         including W.K.P.M. (                ), a 6-
                         month-old infant held for approximately
                         13 days (311.65 hours); E.A.V.J.
                         (             ), a 5-month-old infant held
                         for approximately 15 days (345.12
                         hours); and N.T.S. (              ), a 2-
                         month-old infant held for approximately
                         16 days (394.47 hours).
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 21 of 22 Page ID
                                 #:42120


                         Please advise.

                         Thank you.

                         Carlos Holguín
                         General Counsel
                         Center for Human Rights & Constitutional
                         Law
                         256 S. Occidental Blvd.
                         Los Angeles, California 90057
                         213.388-8693 x.309 (v)
                         (213) 290-1642 (direct)
                         213.386.9484 (fax)
                         http://www.centerforhumanrights.org




                               On Oct 23, 2020, at 2:24
                               PM, Fabian, Sarah B (CIV)
                               <Sarah.B.Fabian@usdoj.go
                               v> wrote:

                               All – I am told that the ICE
                               data (and corresponding
                               CBP report) will be
                               available next week.
                               Attached please find the
                               reports for CBP and HHS
                               (with corresponding CBP
                               report).

                               Have a nice weekend all.

                               Best,
                               Sarah

                               Sarah B. Fabian
                               Senior Litigation Counsel
                               Office of Immigration
                               Litigation – District Court
                               Section
                               Department of Justice
                               PO Box 868, Ben Franklin
                               Station
                               Washington, DC 20044
                               (202) 532-4824
Case 2:85-cv-04544-DMG-AGR Document 1039-6 Filed 11/23/20 Page 22 of 22 Page ID
                                 #:42121

                              (202) 532-4824


                              <CBP NON-ToT Children
                              with TIC greater than 72
                              hours_SEP2020.xlsx>
                              <CBP_September
                              2020_Corresponds to HHS
                              September 2020 Data.xlsx>
                              <HHS Flores Data-
                              September 2020.xlsx>
